Citation Nr: 1625115	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to special monthly compensation based on need for aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1972 to November 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2013, the Board remanded the case to afford the Veteran a hearing at the RO.  Pursuant to the remand directives, the RO scheduled the Veteran for a hearing in July 2013.  The Veteran was notified of the date, time, and location of the hearing by a letter dated in June 2013.  The scheduled hearing was postponed.  In March 2014, the RO sent the Veteran a letter notifying him that he had been placed on the list of persons waiting to appear at the RO for an in-person hearing before a Veterans Law Judge.  The Veteran was informed that, if he did not want to wait for a hearing at the RO, he could request a videoconference hearing, request a hearing at the Board, or withdraw his hearing request.  The Veteran returned the form in March 2014, indicating that he wanted to withdraw his request for a hearing.  Therefore, the Board considers the hearing request withdrawn. See 38 C.F.R. 20.704(d) (2015).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A review of the claims folder reveals that the Veteran currently has the following service-connected disabilities: herniated disc, L5-S1, with thecal sac impingement and foraminal encroachment, rated as 40 percent disabling; and left lower extremity radiculopathy, rated as 40 percent disabling.  At present, his combined service-connected disability evaluation is 60 percent.  The Veteran is also in receipt of a total disability rating based on individual unemployability.  

Subsequent to the March 2010 VA aid and attendance examination, in his May 2010 Notice of Disagreement and January 2011 VA Form 9, the Veteran appears to have alleged worsening of his service-connected disabilities sufficient to warrant another examination.  He also filed a claim for an increased rating for his service-connected lumbar spine and left lower extremity radiculopathy in June 2012.  Although he did receive a VA spine examination in October 2012, he did not receive a new VA aid and attendance examination.  Therefore, on remand, the AOJ should schedule the Veteran for a VA examination to ascertain the current severity of his disabilities and determine if he meets the requirement for aid and attendance or housebound status.  

Finally, the Board notes that a written brief presentation, submitted by the Veteran's representative on May 13, 2016, raises the issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  Hence, this matter must also be addressed on remand.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the Veteran or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected low back and left lower extremity disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA treatment records.
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity of his service-connected disabilities and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

In this case, the Veteran has asserted that he requires aid and attendance because of his lumbar spine and left lower extremity disabilities.  Therefore, an evaluation of the Veteran's disabilities must address this assertion. 

After review of the file and examination(s), the examiner should specifically address the following: 

(a) The current symptomatology associated with his various service-connected disabilities and the severity of those symptoms;

(b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; 

(c) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity;

(d) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(e) For housebound purposes, the examiner should indicate whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

(f) The examiner should also note whether the service-connected disabilities cause loss of use of a creative organ.

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

